Citation Nr: 1119795	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  09-33 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a low back disability.

2. Entitlement to service connection for a low back disability, to include as secondary to service-connected knee disabilities.


ATTORNEY FOR THE BOARD

Stacey R. Laskin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to May 1992. The Veteran also served in the Army National Guard from June 1986 to February 1988 with a period of active duty training from September 1987 to November 1987.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. The rating decision reopened and denied the Veteran's claim for entitlement to service connection for back pain, to include as secondary to service-connected knee disabilities. 

The claim is reopened and the reopened claim REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1. The Veteran's initial claim for service connection for a back disability was previously denied in an unappealed April 1996 rating decision.

2. Evidence added to the record since the April 1996 rating decision relates to an unestablished fact necessary to substantiate the claim, is not cumulative or redundant of the evidence previously of record, and raises a reasonable possibility of substantiating the claim for service connection for a back disability, to include as secondary to service-connected knee disabilities.


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim for service connection for a back disability, to include as secondary to service-connected knee disabilities. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) sets forth the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits. VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2010). VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).

As discussed in detail below, sufficient evidence is of record to reopen the claim on appeal. Therefore, no further notice or development is needed with respect to the claim to reopen.

Claim to Reopen

Generally, a final rating decision or Board decision may not be reopened and allowed, and a claim based on the same factual basis may not be considered. 38 U.S.C.A. §§ 7104, 7105 (West 2002). Under 38 U.S.C.A. § 5108, however, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a) (2010), "new and material evidence" means evidence not previously submitted to agency decisionmakers which, by itself or in connection with evidence previously included in the record, "relates to an unestablished fact necessary to substantiate the claim." New and material evidence can be "neither cumulative nor redundant" of the evidence of record at the time of the last prior final denial of the claim and must also "raise a reasonable possibility of substantiating the claim."

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's initial claim for service connection for a back disability was denied in an April 1996 rating decision on the basis that the condition neither occurred in nor was caused by service. Additionally, the only diagnosis documented in April 1996 was "back pain." 

The Veteran was notified of this decision in the same month but did not respond within the following year. The Board therefore finds that the April 1996 rating decision is final under 38 U.S.C.A. § 7105(c) (West 2002). The question for the Board now is whether new and material evidence has been received by the RO in support of the Veteran's claim since the issuance of that decision.

The Veteran has since set forth a new theory of entitlement to service connection for a back disability, as secondary to service-connected knee disabilities. This new contention raises the possibility that the Veteran's back disability is etiologically related to service-connected knee disabilities.  Essentially, the Veteran is competent to report that he has developing or increasing back pain contemporaneously with service-connected knee symptoms.  To the extent that this theory of entitlement may be developed, this pertains to a previously unestablished link to military service. See Roebuck v. Nicholson, 20 Vet. App. 307 (2006) (holding that a new theory of entitlement must be considered and adequately addressed before the Board may deny a claim).

Additionally, the Veteran has submitted substantial medical evidence since the April 1996 rating decision indicating that a current back disability may be etiologically related to service-connected disabilities. The evidence includes statements that the Veteran's knee disabilities caused falls, affecting his back (July 2004 VA treatment record); that he has knee pain and back pain from weight-bearing (April 2005 VA treatment record); that muscle pain affects both his left knee and left lumbar back (August 2005 VA treatment record); that the wearing of knee braces relieves his back pain (July 2005 VA treatment record); that he experienced back pain while recovering from knee surgery (September 2005 lay statement); that back pain may be related to abnormal gait from his service-connected knee disabilities (September 2005 VA treatment record); that knee pain spreads from his entire leg to his back (February 2006 VA treatment record); that the Veteran may suffer from somatization disorder related to service-connected depressive disorder, manifest by pain in his knees and back (February 2006 VA treatment record); that x-ray examination of his back revealed abnormality (December 2005 VA x-ray report); and that a home health care provider has opined that a current back condition is related to service-connected knee disabilities (December 2008 letter).

The Board finds this evidence to be "new" and "material," as it pertains to previously unestablished elements of a service-connection claim, including a current diagnosis and a medical nexus to service-connected knee and psychiatric disabilities, and raises a reasonable possibility of substantiating the Veteran's claim if further developed. See Shinseki v. Shade, 24 Vet. App. 110 (2010). Accordingly, the claim is reopened, although, as noted below, additional development is required on remand.


ORDER

New and material evidence has been received to reopen a claim for service connection for a back disability, to include as secondary to service-connected disabilities; the appeal is granted to this extent only.


REMAND

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with service-connected disabilities, and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006). Here, the record reflects that the Veteran had abnormalities of the back upon x-ray and significant pain, which are symptoms of a current disability. The medical evidence indicates that there may be a psychological or physiological connection between service-connected disabilities and the Veteran's current back disability.  A home health care provider has stated that the Veteran's current back disability likely developed as a result of service-connected disabilities. As such, the Board finds that a VA examination is warranted to determine the nature and etiology of a current back disability.

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC must ask the Veteran to identify all records of VA and non-VA health care providers who have treated him for a back disability. After obtaining any appropriate authorizations for release of medical information, the RO/AMC must obtain relevant and previously unobtained records from each health care provider the Veteran identifies. 

a. The Veteran should be advised that, with respect to private medical evidence, he may alternatively obtain the records on his own and submit them to the RO/AMC. 

b. The records sought must include any relevant VA treatment records created or updated after December 2008.

2. After waiting an appropriate time period for the Veteran to respond and for records to be gathered, the RO/AMC must schedule the Veteran for a VA examination by a clinician with appropriate expertise. The purpose of the examination is to determine the nature and etiology of a current back disability, manifested by back pain. 

The following considerations must govern the examination:

a. The claims file and a copy of this remand must be made available to the clinician, who must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

b. The clinician must review all relevant medical and lay evidence associated with the record. In particular, the Board calls the examiner's attention to: (i) a July 2004 VA treatment record, indicating that service-connected knee disabilities cause falls; (ii) an April 2005 VA treatment record, indicating that weight-bearing causes knee and back pain; (iii) an August 2005 VA treatment record, in which the Veteran reported that muscle pain affects both his left knee and left lumbar back; (iv) a July 2005 VA treatment record, in which the Veteran stated that wearing knee braces relieved back pain; (v) a September 2005 lay statement, in which the Veteran reported that he experienced back pain while recovering from knee surgery; (vi) a September 2005 VA treatment record, indicating that back pain may be related to abnormal gait from service-connected knee disabilities; (vii) a December 2005 VA x-ray report indicating abnormalities of the spine; (viii) a February 2006 VA treatment record, in which the Veteran reported knee pain spreading up his entire leg to his back; (ix) a February 2006 VA mental health treatment record, in which the examiner indicated that the Veteran's pain might be due to a somatization disorder related to service-connected depressive disorder; and (x) a December 2008 letter from a home health care specialist who stated that the Veteran's back condition was related to his service-connected knee disability.

c. If deemed appropriate by the clinician, the Veteran must be scheduled for further examinations. All indicated tests and studies must be performed. 

d. The clinician must provide a diagnosis for each disability manifest by back pain, to include any psychological disorder, found from considering the claims file and from examining the Veteran. 

For each disability diagnosed, the clinician must state whether that disability was incurred in or aggravated by military service, or is etiologically related to service-connected knee disabilities or depressive disorder.

e. The clinician must identify and explain the medical bases of his or her opinions with reference to the claims file. If the clinician is unable to render the requested opinions without resort to speculation, he or she must so state; however, a complete rationale for such a finding must be provided. 

3. The RO/AMC must readjudicate the claim. If the benefit sought remains denied, the RO/AMC must provide the Veteran and his representative with a supplemental statement of the case and an appropriate period of time for response. 

4. Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO/AMC and the Veteran are advised that the Board is obligated by law to ensure that the RO/AMC complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).


(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


